Citation Nr: 1822046	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  14-31 992A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Maryland Department of Veterans Affairs


ATTORNEY FOR THE BOARD

P. M. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to May 1971.

This claim comes before the Board of Veterans' Appeals (Board) on appeal of a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.


FINDINGS OF FACT

1. The Veteran's duties firing a mortar weapon during combat exposed him to acoustic trauma during service.

2. The Veteran's tinnitus was incurred during his active service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met. 38 U.S.C. §§ 1110, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303 (2017).  In order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The Veteran's lay testimony is of particular importance for this claim as the determination of whether or not service connection is warranted for tinnitus turns almost entirely on his lay testimony.  Tinnitus is, by definition "a noise in the ears, such as ringing, buzzing, roaring, or clicking. It is usually subjective in type." Dorland's Illustrated Medical Dictionary, 1930 (32nd ed. 2012).  As noted above, tinnitus is "subjective," as its existence is generally determined by whether or not the Veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  If a veteran reports ringing in his or her ears, then a diagnosis of tinnitus is generally applied without further examination. 

The Board also notes that certain chronic diseases are subject to a grant of service connection on a presumptive basis when present to a compensable degree within the first post-service year, to include organic diseases of the nervous system.  38 C.F.R. §§ 3.307, 3.309(a).  The Court recently held that tinnitus was a disease, rather than merely a symptom, and that 38 C.F.R. § 3.309 (a) "includes tinnitus ... as an 'organic disease[] of the nervous system.'"  Fountain v. McDonald, 27 Vet. App. 258, 273 (2015).  Moreover, the Court indicated that, as such a presumptive condition, tinnitus warranted consideration of the continuity of symptomatology provisions found at 38 C.F.R. § 3.303 (b). Id.

The Board finds that service connection is warranted for tinnitus.  First, the evidence demonstrates that the Veteran has a current disability due to tinnitus.  During a November 2011 VA examination, the examiner stated that the Veteran reported symptoms of recurrent tinnitus for at least 10 years.  In September 2014, the Veteran reported "my tinnitus started during my combat tour and remains today."  The Veteran is competent to report that he has tinnitus.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  

Second, the Board finds that the Veteran was exposed to acoustic trauma while on active duty.  While the November 2011 VA examiner indicated that the Veteran's audiometric test results did not show evidence of significant threshold shifts during his period of service, the Board notes that the Veteran reported noise exposure during military service from firing an 81 mm mortar gun during combat.  The Veteran's DD-214 notes that the Veteran received the combat infantry badge and served in the Republic of Vietnam from December 1969 to December 1970.  The Board finds credible the Veteran's report of in-service exposure to acoustic trauma due to firing mortar weapons.  

Finally, the Board finds that the Veteran's tinnitus had onset during service.  While the November 2011 VA examiner indicated that the Veteran's tinnitus began subsequent to his active service, the Veteran stated in his VA-Form 9 that he believes this is due to a misinterpretation of his statements regarding his hearing loss and tinnitus.  The Veteran stated that he intended to inform the examiner that his hearing loss had worsened and was noted at a hearing evaluation approximately 10 years ago, and that the examiner took this to be an indication of the onset of both his hearing loss and his tinnitus.  The Veteran stated that "the fact is that the tinnitus started during my combat tour and remains today."  The Board finds the Veteran's statements regarding the onset of his recurrent tinnitus to be credible.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The Board notes that the opinion provided by the November 2011 examiner does not discuss the Veteran's report that his tinnitus began during his period of service, and according to the Veteran is based upon a misinterpretation of his reported history of the condition.  Based upon review of the evidence of record, the Board finds the Veteran's opinion related to the etiology of his tinnitus to be of greater probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304.

In summary, the evidence establishes that the Veteran's current tinnitus was incurred in service.  Service connection for tinnitus is therefore warranted.  Shedden, 381 F.3d at 1167.


ORDER

Entitlement to service connection for tinnitus is granted.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


